DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim objection has been overcome by applicant’s amendment and arguments.   The rejection under 35 USC 112(b) has been overcome by applicant’s amendment and arguments. The prior art rejections have been overcome by applicant’s amendments and arguments.  Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive to overcome the 35 USC 101 rejection of record. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an isolated cod trypsin ZT isoform, a natural product, without significantly more. The claim(s) recite(s) a composition of the isoform with suitable excipients and carriers. This judicial exception is not integrated into a practical application because the claim reads on the isoform per se in a natural carrier or a carrier which does not result in significantly more than the isoform. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because independent claim allows for “suitable excipients and carriers” and one of file possibilities: a) is formulated for topical administration; b) further comprises a polyvalentalcohol; c) is an ointment, wash, gel, cream or suppository composition; d)    isformulated for oral administration; or c) is disposed in a pressurized metered-doseinhaler.  These limitations do not exclude a water or other natural carrier which the 
isoform would be found.  Adding the isoform to aqueous or other benign carriers would not change the isoform from its natural form and thus would not represent significantly more than the natural product. 
There is also no indication in the specification that the claimed carriers impart any different characteristics to the isoform or vice versa. As such, there is no evidence that the claimed composition has any characteristics (structural, functional, or otherwise) that are different from the naturally occurring isoform.
None of the dependent claims contain composition limitations that would necessarily go beyond the simple, potentially nature additives discussed and those do not result in a product significantly more than the natural isoform.
Dependent claims 3-7 define alternatives of the independent claim but the combination of what is required (and not in the alternative by the claims is still not anything that would result in significantly more than the natural isoform.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657